               Case 1:21-cv-02381-DLC Document 7
                                               6 Filed 04/13/21 Page 1 of 1




                           Melwani & Chan LLP
                                      1180 Avenue of the Americas, 8th Floor
                                             New York, NY 10036
                                                (212) 382-4620


                                                     April 13, 2021

     VIA ECF

     The Honorable Denise L. Cote
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 1910
     New York, New York 10007

             Re:    Wang v. MDC Partners Inc., et al., 1:21-cv-1126-DLC
                    McKinnon v. MDC Partners Inc., et al., 1:21-cv-2381-DLC

     Dear Judge Cote:

             We represent plaintiff Wang in the first above referenced action and Joshua Lifshitz
     represents Plaintiff McKinnon in the second above referenced action. The plaintiffs in the above
     actions submit this letter to respectfully request an adjournment of the initial pretrial conference
     currently scheduled in these actions for April 16, 2021 at 3:00pm. We have spoken with counsel
     for defendants who informed us that defendants do not oppose this request.

             Plaintiff Wang commenced her individual action by filing a complaint on February 8,
     2021, challenging certain disclosures in the Registration Statement (“Registration Statement”) on
     Form S-4 filed with the Securities Exchange Commission in connection with the proposed
     acquisition of MDC Partners Inc. (“MDC”) by Stagwell Media LP (“Stagwell”). Plaintiff
     McKinnon commenced his individual action by filing a complaint on March 18, 2021, similarly
     challenging certain disclosures in the Registration Statement. Since then, counsel for the parties
     have been in discussions concerning potential additional disclosures to be made by MDC that
     would moot the complaints. Accordingly, plaintiffs jointly request that the Court adjourn the
     conference until May 14, 2021 while the parties continue their discussions.

                                                             Sincerely yours,




                                                             Gloria Kui Melwani
     cc:     Joshua M. Lifshitz, Esq.
             Mark E. McDonald, Esq.

Granted.   The initial pretrial conference is
rescheduled to May 14, 2021 at 11:30am.        The
parties shall use the telephone credentials
provided in the original scheduling order.
4.13.21.
